Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The abstract of the disclosure is objected to because:
The abstract exceeds the 150 word limit. Applicant is reminded that an abstract must be 150 words or less in length.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph [0006], Line 2, replace “weathers,” with “weathers.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, lines 2-3 recite “the bedding comprises: a frame…” and line 4 recites “the bedding mounted on top side of the frame.” However, the examiner notes that lines 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bahash (US Pub. 2005/0278863 A1).
Regarding claim 1, Bahash discloses a bed assembly comprising: 
a frame, the frame having a top side and a wall (Fig. 1, the extents of each layer comprises a frame with side walls. Layers 60 and 70 constitute the top side), the top side having a plurality of apertures (Pg. 1, [0007], lines 7-9: “The engineered distribution layer contacts and supports an air permeable comfort layer that is of such size and 
a temperature control unit enclosed in the frame, the temperature control comprises a heating unit, a cooling unit, and at least one fan, the at least one fan positioned to convey conditioned air through the plurality of apertures, the conditioned air is air heated by the heating unit or cooled by the cooling unit (Abstract, lines 10-17: “The comfort product also has a heat exchanger assembly for supplying heated or cooled air to the opening in the channel. The heat exchanger assembly includes an air intake having an intake fan, an exhaust outlet and a heat exchanger for selectively heating or cooling air flowing through the heat exchanger resulting in selectively heated or cooled supply air and exhaust air”); 
a control unit operably coupled to the temperature control unit (Pg. 4, [0036], lines 10-16: “If current flows the other direction through the Peltier circuit heat exchanger 100, shown as I2 in FIG. 13, then the supply section 102 is cooled and the exhaust section is heated 104. The Peltier circuit heat exchanger 100 can also include a thermister to regulate the temperatures of the supply section 102 and exhaust section 104”); 
and a pressure sensor mounted on the frame and configured to detect the presence of a pet on the frame, the pressure sensor coupled to the control unit, wherein the control unit is configured to: 
receive a signal from the pressure sensor, upon receiving the signal, activate the temperature control unit (Pg. 5, [0042], lines 1-6: “In addition, the present invention can include a pressure switch 118 preferably mounted between the engineered distribution 
Regarding claim 2, Bahash discloses a temperature sensor configured to take temperature of a bedding coupled to the frame, the temperature sensor coupled to the control unit, wherein the control unit is configured to: 
receive the temperature from the temperature sensor, and activate either the heating unit or the cooling unit to bring the temperature of the bedding within a predetermined range (Pg. 4, [0036], lines 10-16: “If current flows the other direction through the Peltier circuit heat exchanger 100, shown as I2 in FIG. 13, then the supply section 102 is cooled and the exhaust section is heated 104. The Peltier circuit heat exchanger 100 can also include a thermister to regulate the temperatures of the supply section 102 and exhaust section 104”).
Regarding claim 8, Bahash discloses a method of regulating temperature of a bedding of a pet, the method comprises: 
providing a bedding, the bedding comprises: 
a frame, the frame having a top side and a wall (Fig. 1, the extents of each layer comprises a frame with side walls. Layers (60) and (70)  constitute the top side), the top side having a plurality of apertures (Pg. 1, [0007], lines 7-9: “The engineered distribution layer contacts and supports an air permeable comfort layer that is of such size and shape to support an occupant of the comfort product”; portion (60) also showing holes (62b) for the passageway of air), the bedding mounted on top side of the frame (Fig. 1, Layers (60) and (70) are mounted on top of the lower layers); 

and a pressure sensor mounted on the frame and configured to detect the presence of a pet on the frame, the pressure sensor coupled to the control unit; receiving a signal from the pressure sensor indicating the presence of a pet; upon receiving the signal, activating the temperature control unit for providing the conditioned air (Pg. 5, [0042], lines 1-6: “In addition, the present invention can include a pressure switch 118 preferably mounted between the engineered distribution layer 60 and the comfort layer 70. This pressure switch 118 can control whether the heat exchanger assembly 80, including the air intake fan 92 and circuit heat exchanger 100 are engaged”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bahash (US Pub. 2005/0278863 A1) in view of Bruer (US Pub. 2011/0283952 A1).
Regarding claim 3, Bahash discloses the claimed invention except for as taught by Bruer, the temperature sensor is an infrared sensor configured in the bedding (Pg. 4, [0047]: “If desired, an additional option in the control system can utilize an "intelligent" algorithm to simulate heat stress on the selected livestock. This feature utilizes a combination of a psychometric chart database for stress conditions on the animals and real-time data updates from additional infrared (IR) thermometers that read the animal's skin and core body temperatures, bedding temperatures and other parameters as needed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor of the bed of Bahash to be in the form of the infrared sensor of Bruer because infrared temperature sensors are known to be accurate and have low power demands.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bahash (US Pub. 2005/0278863 A1) in view of Leahy (US Pub. 2013/0061808 A1).
Regarding claim 4, Bahash discloses the claimed invention except for as taught by Leahy a user presets the predetermined range of temperature (Pg. 2, [0010], lines 16-23: “Furthermore, the pet owner is able to control both the temperature range and placement of said temperatures as desired to meet the animal's specific needs. The pet owner can regulate the temperature range achieved on the platform surface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Bahash to include the option for inputting a preset temperature range of Leahy to accommodate for the different temperatures needs of different animals.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bahash (US Pub. 2005/0278863 A1) in view of Davis (US Pub. 2018/0161471 A1).
Regarding claim 5, Bahash discloses the claimed invention except for as taught by Davis, a scent diffuser (Abstract, lines 1-2: “A scent delivery system includes a housing that releases a volatile substance from a porous body into the air”), the scent diffuser comprises a plurality of scents (Pg. 1, [0008], lines 1-2: “A tray is configured to hold a plurality of scent dispersion devices within recesses of the tray”), the scent diffuser coupled to the control unit (Abstract, lines 2-5: “The housing may be part of a scent dispersion device that includes volatilization as directed by a fan and a controller within the housing”), the control unit configured to: 
receive a selection for the scent (Fig. 58, step 2b); 
activate the scent diffuser to release the selected scent (Fig. 58, step 5b).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bahash (US Pub. 2005/0278863 A1) in view of Bramson (US Pub. 2021/0065277 A1).
Regarding claim 6, Bahash discloses the claimed invention except for as taught by Bramson, a network circuitry configured for connecting to a network, the control unit configured to connect with a user device through the network (Pg. 5, [0053]: “The communication system 202 includes one or more communication devices, including at least one external communication device that communicates with a public communication network (e.g., the Internet). The external communication devices may perform wired or wireless communication. In embodiments, the external communication devices may include Ethernet cards, WIFI cards, and/or other suitable communication devices”), the control unit further configured to receive a temperature from the user device (Pg. 6, [0059], lines 10-12: “For example, the attribute generation system 102 may receive temperature data, heart rate data, and/or breath rate data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Bahash to include the ability to connect to a network as taught by Bramson to allow for remote monitoring of the bed.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bahash (US Pub. 2005/0278863 A1) in view of Wolfe (US Pub. 10,215,443 B2).
Regarding claim 7, Bahash discloses the claimed invention except for as taught by Wolfe, the bed assembly further comprises a camera coupled to the control unit (Abstract, lines 10-13: “The circuitry may interoperate with an interactive home monitoring system and trigger the streaming of video from its camera(s) focused on, or in proximity of, the accessory apparatus”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Bahash to include the camera of Wolfe to allow the user to remotely monitor their pet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649